DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
Regarding the “per unit” objection in claim 3, the Applicant’s comments are not understood.  It appears that PU is an alternative to percentages.  If a nominal value is 50, then 40 would be .8 PU.  This could also be written as 80%.  It is unclear why both % and PU are used in the claims. 
Regarding the art rejection, that pages 2-6 and pages 11-13 are directed to different references is irrelevant.  Both sections qualify as one reference: “Applicant’s Admitted Prior art”.  That the Applicant refers to a plurality of prior art documents within the specification does not require that the Office treat them individually.  They are collectively one prior art admission.
 “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.”  MPEP §2145.  The Applicant states that “in view of this, [] the APA [] does not disclose a local network with a synchronous machine with low direct subtransient reactance which is less than 10% of the nominal reactance of the local network” (Remarks, page 13).  The Examiner notes that “in view of this” (referring to the discussion of APA being different references) does not satisfy the Applicant’s burden to demonstrate why APA does not teach the quoted limitation.  
Regarding Steigerwald, the Applicant argues that “if such an inverter were used in a UPS protection system, a standard low-cost generator would suffice.” (Remarks, page 14).  Steigerwald was cited for its auxiliary local choke (30; see Non-Final, top of page 6).  The IGBT inverter is not incorporated into the combination. 
Furthermore, the Examiner notes that the specification says “in principle does not require a synchronous machine with low reactance to achieve this improvement” (page 5, lines 22-26).  This is not a prohibition against ever using an IGBT inverter with a synchronous machine.  Thus, even under the Applicant’s preferred interpretation, Steigerwald does not teach away from the combination.
Next, the Examiner notes that the Applicant is citing to Steigerwald figure 2 (see Remarks, page 13, reference numerals 46 and 16’ are part of figure 2).  The art rejection cites to figure 1.  There are slight differences between the two figures (namely that figure 1 is Steigerwald’s admitted prior art, while figure 2 shows their improvement).  The two figures cannot be substituted for each other. 
Steigerwald is not required to teach “a UPS system connected to an external urban or industrial network” (Remarks, page 14).  It is also irrelevant that Steigerwald teaches a “static inverter” (Remarks, page 14) or is silent as to the presence of a UPS or a rotating machine (Remarks, page 15).  These limitations was already cited as being taught by the primary reference, APA.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Steigerwald is not required to teach the benefits of its local choke (Remarks, page 14).  When APA and Steigerwald are combined, the skilled artisan would be able to observe the protection benefits.
On page 15 of the Remarks, the Applicant argues against Steigerwald, but against cites to its figure 2.  Figure 2 was not cited in the art rejection.  Arguments showing supposed flaws in figure 2 are not relevant to the art rejection citing figure 1.  The Examiner repeats the interpretation that Steigerwald was cited for its local choke (30), not for any other features (inverter, capacitor, etc.).  For example, the Applicant states “The inductors 54 and 54’ of STEIGERWALD, which are understood as being applied by the Office Action to teach the local choke of Applicants’ claims” (Remarks, page 15).  The Office Actions cites to inductor 30 of figure 1 as meeting the limitation of the local choke.  No citations were ever made to inductors 54/54’ or to figure 2.  The Applicant’s comments cannot show error in the art rejection if they are going to cite to a different embodiment.  
The art rejections are maintained.  The objections to the specification and claims (except for claim 1) and the §112 rejections are withdrawn. 
Claim Objections
Claims 1 and 21 are objected to because it is unclear why percentages and PU are used together.  They appear to be equivalent terms for indicated the ratio of a given value compared to a nominal value.  It is unclear why both are used in the claim.  
Clarification is requested regarding why both a percentage and “PU” are used together.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admitted Prior Art (“APA”; fig 1A-B; substitute specification pages 2-6 and 11-13) in view of Steigerwald (US 2005/0139259).
With respect to claim 1, APA discloses a protection system (2) for limiting an impact of disruptions of an external electrical network (3) upon a local electrical network (1) of a site that is connected to the external network and that is equipped with a local electric power source (6) connected to the local network (1), the local network being connected to the external network (see fig 1A-B) so that the local network is capable of injecting surplus electric power not consumed by the local network 1 into the external network (see the two way arrow near reference numeral “8”. It is also noted that the actual ability to feed power from the local network to the external network is a property of the how the two networks are connected, it is not a property of the local source itself), with the protection system comprising 
a synchronous machine (9), connected to the local network, and also connected to the external network by means of a network choke (10) that is connected directly to the local network, 
the synchronous machine having a low direct subtransient reactance which is less than 10% of a nominal reactance of the local network (page 5, line 13) 
APA discloses the structure of claim 1 (everything except the auxiliary local choke).  APA discloses the synchronous machine and that its subtransient reactance is 4-7% (page 5, second paragraph).  Further, it is noted that the claim does not appear to place any limits on the local network. Thus, for whatever value of reactance is exhibited by the APA’s synchronous machine, there obviously exists a local network for which its nominal reactance exhibits the recited relationship.  Or, the local network can be modified to change its reactance to satisfy the recited relationship.  If the synchronous machine is to be defined by its relative reactance, the basis for this comparison should be explicitly defined.
APA does not expressly disclose a local choke.  Steigerwald (fig 1; par 4) discloses a local source that comprises a local choke (30) which is associated with the local source (18).  Steigerwald does not expressly disclose the reactance of the local choke.  Steigerwald discloses that the purpose of the choke is to filter out high frequency components (par 4).  Thus, the reactance of inductor 30 is a result effective variable.  MPEP §2144.05.  The still artisan would have understood the relationship between the inductance reactance and the filtered frequencies.  
Thus, it would have been obvious for the skilled artisan to select a value of the reactance (of Steigerwald 30) that is 25 to 40% of the nominal reactance in per unit, of the local source (of APA).  
Steigerwald discloses the local choke is connected immediately downstream of the local source.  Thus, the combination teaches the Steigerwald local choke (30) is connected to the APA local network (1) between the local source (6) and the synchronous machine (9).  
APA and Steigerwald are analogous because they are from the same field of endeavor, namely renewable energy sources.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the APA local source to include a choke, as taught by Steigerwald.  The motivation for doing so would have been to improve the performance of the system (by filtering out high frequency signals that can degrade the AC network).
With respect to claim 2, APA discloses the low direct subtransient reactance of the synchronous machine is around 5 to 8% of the nominal reactance of the local network (page 5, second paragraph).  
With respect to claim 3, the value of the reactance of the “network choke” is a result effective variable.  Id.  As discussed above, Steigerwald teaches that the choke’s value determines which frequencies are filtered (and prevented from passing from one network to the other).  Thus, at the time of the Applicant’s earliest priority date, it would have been obvious to set the value of the APA reactance of the “network choke” (10) to be around 4 to 10 times the subtransient reactance direct from the synchronous machine.  
The synchronous machine is only named.  It’s only defining characteristic is that it has a reactance that is 5-8% of an undefined local network.  This means that the reactance of the network choke is being compared against an unknown value.  The reactance of 10 (Z) is 5-8 times X, where X is 5-8% of the reactance of Y (and Y is unknown).  This makes Z = 8 x X = 8 x (.08 x Y) = .64Y.  Using 8 times and 8% (values within the ranges defined by the Applicant), the reactance of the network choke is about 2/3 of the reactance of the local network (1).  The claim only names the local network and does not set any boundaries to its structure, size, construction, etc.  Stating that Z = .64Y is meaningless if Y can be any desired value.  The Applicant has not addressed or rebutted this interpretations. Thus, it is presumed to be correct.
With respect to claim 4, Steigerwald discloses the local choke is a filter inductor.  APA discloses that a filter inductor has a single ferromagnetic core (page 12, lines 12-14).  Thus, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Steigerwald inductor to include a core, as taught by APA.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).
With respect to claim 5, APA discloses the local source of electric power of different origin connected to the local network is: a photovoltaic panel (obvious as a disclosed “green” source); a 5Docket No. 9031-1168wind turbine (see fig 1A); a battery or other electric power accumulator; and a generator.  It is also noted that Steigerwald discloses a PV panel (see fig 1).
With respect to claim 6, APA discloses the synchronous machine is mechanically coupled to a kinetic energy reserve (page 2, first paragraph).  
With respect to claim 7, APA discloses an electricity cogeneration system (4) with the external network, such as a generator.  
With respect to claim 8, APA discloses the generator (4) is connected directly to one of the synchronous machine and the synchronous machine via a choke (10).  
The Applicant’s claim lists the generator as item 17.  This is shown in figure 5 as being in parallel with the “green” local sources.  But claim 7 recites the generator (part of the cogeneration system) is “with the external network”.  This means that the generator is on network (3) – not within the local network (1).  Thus, the claimed generator cannot be the same item 17 as shown in figure 5.  
With respect to claim 10, APA (wind) and Steigerwald (photovoltaic) combine to disclose “one or more additional” local electric power sources of different origin, at least one of which is connected to the local network by means of a choke.  APA discloses its local source is a wind turbine “but this could be any other ‘green’ source’”.  This other type of green source is taught by Steigerwald as being a solar power system.  Thus, the references combine to disclose two (several) local sources.   
With respect to claim 11, the references combine to disclose one or more local electric power sources of different origin, as discussed above.  Steigerwald teaches that the local source uses a local choke.  Thus, the combination teaches that each of the local sources is connected to the local network by means of a choke.  
With respect to claim 12, the combination teaches the chokes are connected in a star on the local network.  Claim 10 recites that “one of” the several local sources is connected to the local network by “a choke”.  This means that claims 10 and 12 can be read as including an embodiment with one (“a”) local choke.  If the claim can define one choke as being in a “star” shape, then it is proper to interpret the combination as having the same shape.
With respect to claims 13-14, the combination teaches the recited limitation, as discussed above in the art rejection of claim 4.
With respect to claims 18-20, the combination teaches the recited limitation, as discussed above in the art rejection of claim 6.
With respect to claim 21, APA does not expressly disclose the reactance of the network choke (10) is 30-40% of the nominal reactance, in nominal PU, of the local network.  As noted above in the art rejection of claim 1, the claim does not appear to place any limits on the local network. Thus, for whatever value of reactance is exhibited by the APA’s network choke, there obviously exists a local network for which its nominal reactance exhibits the recited relationship.  Or, the local network can be modified to change its reactance to satisfy the recited relationship.  If the network choke is to be defined by its relative reactance to the nominal reactance of a specific component, then this component should be explicitly defined.
With respect to claim 22, as discussed above in the art rejection of claim 3, the value of the reactance of the “network choke” is a result effective variable.  Id.  As discussed above, Steigerwald teaches that the choke’s value determines which frequencies are filtered (and prevented from passing from one network to the other).  Thus, at the time of the Applicant’s earliest priority date, it would have been obvious to set the value of the APA reactance of the “network choke” (10) to be around 5-8 times the subtransient reactance direct on the synchronous machine.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the APA in view of Steigerwald and Reutere (US 2001/0009338).
The combination discloses the synchronous machine (APA item 9), but does not expressly disclose it is connected to the local network via a transformer.  Reutere (fig 2; par 26-27) teaches that it is known to connect a synchronous machine (23) to a local grid (1) via a transformer (18).  The combination and Reutere are analogous because they are from the same field of endeavor, namely synchronous machines feeding backup power into a local network.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include a transformer, as taught by Reutere.  The motivation for doing so would have been to convert the voltage of the machine into a voltage usable by a load connected to the grid (Reutere par 26).  It is known in the art that transformers can act as AC/AC voltage converters.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836